IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,134-01



EX PARTE JONATHAN PAUL SIKES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. C-297-009825-0993572-A IN THE 297TH DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of four counts of
aggravated sexual assault and sentenced to twelve years' imprisonment on each count.  He was also
convicted of two counts of indecency with a child and sentenced to five years' imprisonment on each
count.  The Second Court of Appeals affirmed his convictions.  Sikes v. State, No. 02-10-00029-CR
(Tex. App.--Fort Worth 2011, no pet.).  
	Applicant contends that he was denied the opportunity to file a pro se petition for
discretionary review (PDR).  We remanded this application to the trial court for findings of fact and
conclusions of law, and it recommended that we grant Applicant an out-of-time PDR.  We agree.
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time PDR 
of the judgment of the Second Court of Appeals in case number 02-10-00029-CR that affirmed his
conviction in cause number 0993572D from the 297th  District Court of Tarrant County.  Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues.

Delivered: July 24, 2013
Do not publish